Name: Decision of the EEA Joint Committee No 25/95 of 19 May 1995 amending Annexes XI (Telecommunication services) and XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  European construction;  international trade;  competition
 Date Published: 1995-10-19

 19.10.1995 EN Official Journal of the European Communities L 251/31 DECISION OF THE EEA JOINT COMMITTEE No 25/95 of 19 May 1995 amending Annexes XI (Telecommunication services) and XIV (Competition) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XI to the Agreement was amended by Decision of the EEA Joint Committee No 28/94 of 2 December 1994 (1); Whereas Annex XIV to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (2); Whereas Commission Directive 94/46/EC of 13 October 1994 amending Directive 88/301/EEC and Directive 90/388/EEC in particular with regard to satellite communications (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The following shall be added to point 3 (Commission Directive 90/388/EEC) of Annex XI to the Agreement: , as amended by:  394 L 0046: Commission Directive 94/46/EC of 13 October 1994 (OJ No L 268, 19. 10. 1994, P. 15). 2. The following footnote shall be added in relation to Commission Directive 90/388/EEC: (1) Listed here for purposes of information only. For application, see Annex XIV. Article 2 1. The following shall be added to point 12 (Commission Directive 88/301 /EEC) of Annex XIV to the Agreement before the adaptation: , as amended by:  394 L 0046: Commission Directive 94/46/EC of 13 October 1994 (OJ No L 268, 19. 10. 1994, p. 15). 2. The following shall be added in point 13 (Commission Directive 90/388/EEC) of Annex XIV to the Agreement before the adaptation: , as amended by:  394 L 0046: Commission Directive 94/46/EC of 13 October 1994 (OJ No L 268, 19. 10. 1994, p. 15). Article 3 The texts of Directive 94/46/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 June 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 May 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 339, 29. 12. 1994, p. 89. (2) OJ No L 160, 28. 6. 1994, p. 1. (3) OJ No L 268, 19. 10. 1994, p. 15.